     Case: 1:21-cv-01739 Document #: 79 Filed: 08/16/21 Page 1 of 16 PageID #:2462




                          UNITED STATES DISTRICT COURT FOR THE
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

    EMOJI COMPANY GmbH,                                       )
                                                              )      Case No. 21-cv-1739
           Plaintiff,                                         )
                                                              )      Judge: Hon. John Robert Blakey
    v.                                                        )
                                                              )      Magistrate Judge Jeffrey Cole
    THE INDIVIDUALS, CORPORATIONS,                            )
    LIMITED LIABILITY COMPANIES,                              )
    PARTNERSHIPS, AND                                         )
    UNINCORPORATED ASSOCIATIONS                               )
    IDENTIFIED ON SCHEDULE A HERETO,                          )
                                                              )
           Defendants.                                        )

    CAFEPRESS’ MEMORANDUM IN SUPPORT OF MOTION FOR FEES, COSTS, AND
     SANCTIONS BASED ON MATERIAL MISREPRESENTATIONS TO THE COURT

         Plaintiff committed five cardinal sins in this case. First, it obtained an ex parte TRO and

asset freeze – the most powerful weapons in the court’s arsenal – by falsely misrepresenting to

the Court that CafePress – an American company that manufactures its products in the United

States– is located in China and frequently transfers assets out of this country, which is entirely

false. Second, it used the TRO to freeze CafePress’1 assets without ever serving CafePress.

Third, it obtained a preliminary injunction without either serving CafePress or providing notice.

Fourth, it ignored the multiple opportunities CafePress gave it to gracefully exit from this case,

forcing CafePress to incur substantial fees. Fifth, it sought to conceal its misconduct by

unilaterally dismissing CafePress, but only once it learned that CafePress was about to file a

motion for sanctions. (Dkt. No. 35.) Plaintiff’s misconduct permeates many other cases in this

District, as set forth in the accompanying Declaration of Cameron Nelson and the Expert



1
 “CafePress,” who Plaintiff named as a defendant in this case, is not a legal entity. PlanetArt, LLC is the entity that
owns the CafePress brand and assets. Nevertheless, we refer to PlanetArt as “CafePress” in this brief.
     Case: 1:21-cv-01739 Document #: 79 Filed: 08/16/21 Page 2 of 16 PageID #:2463




Declaration of Professor Eric Goldman.

        These cardinal sins have harmed CafePress. Plaintiff froze hundreds of thousands of

dollars of CafePress’ assets ($547,099) – almost all of which was unrelated to the products at

issue – and tarnished CafePress’s reputation with Amazon, one of CafePress’s most important

partners. Plaintiff cast an unjustified cloud of suspicion over CafePress’ Amazon account forced

CafePress to incur substantial (but not unreasonable) legal fees and expenses in its efforts to

undo the damage Plaintiff and its counsel have caused.

        CafePress only learned of this action – and the orders entered against it – on May 17,

2021, when it received a Bloomberg docket notification. (Bloxberg Decl. Dkt. No. 35-2.) This

alone demonstrates Plaintiff violated Rule 65. Plaintiff paid lip service to serving by email when

obtaining its temporary restraining order, but they did not actually do so.

        CafePress is the prevailing party in this case, and Plaintiff’s material misrepresentations

to the Court and violations of Rule 65 must be addressed. Plaintiff attempted to quickly dismiss

CafePress from this case only when it realized CafePress was going to bring Plaintiff’s material

misrepresentations and lack of service to the Court’s attention. (First Nelson Decl. Dkt. No. 35-1

¶¶ 2-9.) But the Court should not let Plaintiff or its counsel escape accountability; it should find

this is an exceptional case under the Lanham Act and award fees and costs, as well sanctions

pursuant to Rule 65 and the Court’s inherent powers.

I.      THE RELEVANT FACTS

A.      Plaintiff knew or should have known CafePress is a well-known, US-based company

        CafePress has been a well-established US-based company for over twenty years.

(Bloxberg Decl. Dkt. No. 35-2, ¶¶ 4-7.) CafePress empowers individuals and small businesses to

operate stores online. CafePress has offices only in the United States and is headquartered in

California. (Id. at ¶¶ 2-6.) PlanetArt currently has approximately 500 employees and in excess of
                                                  2
   Case: 1:21-cv-01739 Document #: 79 Filed: 08/16/21 Page 3 of 16 PageID #:2464




$400 Million in annual revenue. (Id. at ¶ 6.)

        Basic background information on CafePress and PlanetArt is easy to locate; this

information is contained on the Wikipedia page dedicated to CafePress, in press releases such as

those from Bloomberg News, and on social media. (Id. at ¶ 7.)

        PlanetArt operates the CafePress marketplace where consumers can purchase licensed

products or create their own. (Bloxberg Decl. Dkt. No. 35-2, at ¶ 8.) CafePress sells products

licensed to it from many brands, including Warner Brothers, Hasbro, Marvel, Peanuts, and

JoyPixels. (Id. at ¶ 9.) Any member of the public – including Plaintiff – can easily view

CafePress’ many officially licensed products in an “Officially Licensed” section of the CafePress

website. (Id.) CafePress’ emoji-themed products are licensed from JoyPixels and any user who

searches for “emoji” is redirected to the “JoyPixels Gifts” portion of CafePress’ website. (Id. at ¶

10.)

        CafePress prohibits, deters and punishes intellectual property infringement by users, as

detailed in its Terms of Use and policies relating to intellectual property. Any brand owner may

follow the link “Report an Alleged Infringement,” present at the bottom of every page of

CafePress’ website. (Bloxberg Decl. at ¶¶ 12-13; see also https://www.cafepress.com/p/terms-

conditions.) CafePress’ Terms of Use also:

              State that users represent and warrant that they own or have a license for content
               they use;

              Forbid users from using third-party intellectual property without authorization;
               and

              Provide instructions on how to report an alleged intellectual property violation.

(Id.)

        Plaintiff made no effort to contact CafePress through any channel before filing this case.



                                                 3
     Case: 1:21-cv-01739 Document #: 79 Filed: 08/16/21 Page 4 of 16 PageID #:2465




B.      Plaintiff’s case is based entirely on material misrepresentations to the Court

        Plaintiff’s Complaint, and its motions seeking injunctions, are just generic cut-and-paste

allegations unrelated to the actual facts in this case. Judge Shah ordered Plaintiff to stop this:

        Plaintiff's counsel is directed to stop submitting proposed orders that cut and paste
        from other cases without regard to the specifics of this case. Preliminary equitable
        relief is extraordinary relief and not to be treated cavalierly just because these
        cases have become routine.

(Nelson Decl. ¶ 13.) Plaintiff and its counsel have ignored this order.

        Plaintiff is in the business of filing lawsuits en masse against foreign companies.

(Goldman Decl. ¶¶ 17-32.) In this case, Plaintiff copied and pasted allegations from one of the

forty-six prior cases it has filed against foreign companies, and applied those allegations to

CafePress, even though CafePress is a reputable company located in the United States and easily

amenable to service of process through ordinary channels.

        Plaintiff alleged that CafePress purportedly conceals its identity (Compl. ¶ 4), resides in

the People’s Republic of China (Compl. ¶ 13), uses multiple fictitious names and addresses

(Compl. ¶ 18), and regularly moves funds from Amazon to offshore accounts (Compl. ¶ 21).

Each of these facts is plainly, and easily ascertainably, not true.

 Plaintiff’s False Allegation                         The Easily-Ascertainable Truth


 “Defendants attempt to avoid liability by            CafePress is a well-known, US-based brand
 going to great lengths to conceal both their         that has existed for over twenty years, under
 identities and the full scope and interworking       the same name, albeit different owners.
 of their illegal counterfeiting operation.”          (Bloxberg Decl. ¶¶ 5-8.)
 (Compl. ¶ 4.)

 “Defendants are individuals and business             The owners of the CafePress brand have
 entities who, upon information and belief,           always resided in the United States and this
 reside in the People’s Republic of China or          fact is easily ascertainable by a Google
 other foreign jurisdictions.” (Compl. ¶ 13.)         search. (Bloxberg Decl. ¶¶ 5-7.)

 “Defendants go to great lengths to conceal           No owner of the CafePress brand has ever


                                                  4
   Case: 1:21-cv-01739 Document #: 79 Filed: 08/16/21 Page 5 of 16 PageID #:2466




 their identities and often use multiple                 concealed its identity. (Bloxberg Decl. ¶ 7.)
 fictitious names and addresses to register and          Publicly available WHOIS information for
 operate their massive network of Internet               cafepress.com clearly identifies “PlanetArt,”
 Stores. For example, many of Defendants’                CafePress’ parent company, as the owner of
 names and physical addresses used to register           the domain name, perfectly consistent with a
 their Domain Names are incomplete, contain              publicly-available Wikipedia article and other
 randomly typed letters, or fail to include cities       press releases. (Id. at ¶ 8.)
 or states. Other Defendants’ Domain Names
 use privacy services that conceal the owners’
 identity and contact information. Upon
 information and belief, some of the tactics
 used by the Defendants to conceal their
 identities and the scope and interworking of
 their counterfeit operations to avoid being
 shut down include regularly creating new
 websites and online marketplace accounts on
 various platforms using the identities listed in
 Schedule A, as well as other fictitious names
 and addresses.” (Compl. ¶ 18.)

 “Upon information and belief, Defendants                Though PlanetArt is a global company, its
 maintain off-shore bank accounts and                    primary banking accounts are in the United
 regularly move funds from their Amazon                  States. (Bloxberg Decl. ¶ 14.)
 accounts to offshore bank accounts outside
 the jurisdiction of this Court.” (Compl. ¶ 21.)

 “…the tactics used by Defendants to conceal             The CafePress website plainly states its
 their identities and the full scope of their            identity. (Bloxberg Decl. ¶ 7.)
 counterfeiting operation make it virtually
 impossible for Plaintiff to discover the true
 identities of the Defendants, the exact
 interworking of the Defendants’ counterfeit
 network, and the relationship among
 Defendants. In the event that Defendants
 provide additional credible information
 regarding their identities, Plaintiff will take
 appropriate steps to further amend the
 Complaint.” (Mem. in Support of Plaintiff’s
 Ex Parte Motion, p. 9.)

       Plaintiff also omitted key information when seeking its injunctions. Plaintiff attached

select screenshots of CafePress’ Amazon store to its motions – but neglected to tell the Court that

CafePress sells thousands of products other than those Plaintiff accused of infringement.


                                                     5
     Case: 1:21-cv-01739 Document #: 79 Filed: 08/16/21 Page 6 of 16 PageID #:2467




(CafePress Amazon Store Screenshots, Exhibit A; Bloxberg Decl. Dkt. No. 35-2, ¶¶ 15, 20.) This

was material information because Plaintiff sought to freeze the entirety of CafePress’ Amazon

account but knew that account would be comprised almost entirely from funds unrelated to the

accused products. And, as set forth below, it’s claims against CafePress are meritless.

C.      Plaintiff’s case against CafePress was meritless

        Plaintiff’s underlying case against CafePress is also without merit. CafePress licenses its

emoji-themed products from JoyPixels. (Bloxberg Decl. Dkt. No. 35-2, at ¶ 8.) This is readily

observable on CafePress’ website, where the JoyPixels products are found under the “officially

licensed” portion of the website. Plaintiff did not tell the Court this – because it would have

raised questions about Plaintiff’s incredible claim that it exclusively owns the word “emoji.”

        Plaintiff does not own the word “emoji.” “A generic or common descriptive term can

never function as a trademark.” Liquid Controls Corp. v. Liquid Control Corp., 802 F.2d 934,

935 (7th Cir. 1986). The first emoji were created in the 1990’s. See, e.g., Pardes, Arielle, The

WIRED Guide to Emoji, February 1, 2018 (located at wired.com/story/guide-emoji/) (explaining

history of emoji).) Emoji are also part of the Unicode technical standard. See, e.g., Davis, Mark

and Edberg, Peter, Unicode Technical Standard #51, September 18, 2020 (located at

Unicode.org/reports/tr51/) (detailing history of emoji proposals going back to April, 2000).

Notably, whenever the international Unicode technical standard uses the term “emoji,” it uses the

term descriptively to describe a class of characters, and it never uses the term to reference

Plaintiff. “A generic term is one that is commonly used as the name of a kind of goods.” Liquid

Controls, 802 F.2d at 936. The defendants in this matter, including CafePress, are simply using

the term “emoji” to describe their products, not to reference Plaintiff. (Reiter Decl. Dkt. Nos. 9-

15; Declaration of Eric Goldman, ¶¶ 29-31.)

        Plaintiff’s allegations that CafePress is selling “counterfeit” products is also meritless.
                                                  6
     Case: 1:21-cv-01739 Document #: 79 Filed: 08/16/21 Page 7 of 16 PageID #:2468




Plaintiff has never presented any evidence that it is using its purported trademark in commerce in

the United States on the same goods as those it accuses of infringement – a statutory requirement

of calling something a “counterfeit.” See 15 U.S.C. § 1116(d)(1)(B)(i). Notably, CafePress asked

for discovery on this point, but since Plaintiff refused to provide any (Dkt. Nos. 45, 57, 63 and

67), the Court can only conclude that no such evidence exists.

D.      Plaintiff did not serve CafePress with the TRO, Motion for Preliminary Injunction,
        or Preliminary Injunction

        Plaintiff never provided any notice to CafePress or PlanetArt of anything relating to this

lawsuit. Plaintiff obtained its TRO in early April and obtained a preliminary injunction on May

6. (Dkt. Nos. 21, 31.) CafePress learned of this lawsuit on May 17, weeks after the preliminary

injunction issued – and CafePress didn’t learn of this lawsuit from Plaintiff. (Bloxberg Decl. Dkt.

No. 35-2, at ¶ 16.) CafePress only learned of the injunctions when its counsel looked up this case

on PACER six weeks after the TRO issued.

        After CafePress learned of the lawsuit on May 17 and demanded Plaintiff produce all

documents relating to service, Plaintiff’s counsel obtained a summons and filed a proof of

service which states:

        On May 20, 2021, I sent an email containing a copy of the Complaint, TRO and
        Summons to the email addresses identified in Exhibit 1 to the Declaration of Jose
        Santiago any [sic] email addresses provided for Defendants by third parties that
        include a link to a website containing the aforementioned pleadings.

(Dkt. No. 32.) This filing – coupled with Plaintiff’s counsel’s refusal to produce any other

evidence of service – is an admission that Plaintiff’s counsel apparently did not serve any

Defendant in this case with any document until May 20, 2021, weeks after a preliminary

injunction issued.

        Of course, Plaintiff and its counsel did serve Amazon with the TRO and/or Preliminary

Injunction, which caused Amazon to withhold approximately $547,099 of CafePress’ funds.

                                                 7
      Case: 1:21-cv-01739 Document #: 79 Filed: 08/16/21 Page 8 of 16 PageID #:2469




(Bloxberg Decl. Dkt. No. 35-2, ¶¶ 15, 20.)

         Not serving defendants appears to be Plaintiff’s deliberate routine. (See generally Nelson

Decl. and supporting exhibits.) Plaintiff provides notice to defendants of its preliminary

injunction motions only when ordered to do so, or when a Defendant has caught wind of the case

and raised an objection. (Id.) Of the forty-eight cases Plaintiff has filed Plaintiff did not give

defendants notice of its preliminary injunction motions in twenty-four of them. (Id.)

II.      LEGAL STANDARDS

A.       There is no legal authority for issuing a preliminary injunction without notice

         Rule 65 is crystal clear: “The court may issue a preliminary injunction only on notice to

the adverse party.” Fed.R.Civ.P. 65(a)(1). Accordingly, the preliminary injunction was void as to

CafePress, and as to all of the other parties Plaintiff did not give notice to.

B.       Temporary Restraining Orders require specific facts and prompt service

         Rule 65 is equally clear regarding issuance of a temporary restraining order without

notice – the Court may only do so upon a showing of “specific facts in an affidavit or a verified

complaint.” Fed.R.Civ.P. 65(b)(1)(A) (emphasis added). Here, the general allegations submitted

by Plaintiff under penalty of perjury are demonstrably false with respect to CafePress.

         While Rule 65 does not explicitly set forth a time limit for serving a TRO on a defendant,

that time limit is implied by the 14-day expiration that is contained within the rule, and by the

requirement that a preliminary injunction can only be obtained with notice to the adverse party.

Fed.R.Civ.P. 65(b)(2).

C.       The Court may not issue a general asset freeze

         A court’s authority to freeze assets is limited to the scope of the alleged wrongdoing. SEC

v. ETS Payphones, Inc., 408 F.3d 727, 735 (11th Cir. 2005). “[A] court may not reach a

defendant's assets unrelated to the underlying litigation.” In re Fredeman Litig., 843 F.2d 821,

                                                   8
     Case: 1:21-cv-01739 Document #: 79 Filed: 08/16/21 Page 9 of 16 PageID #:2470




824 (5th Cir.1988); see also Grupo Mexicano de Desarollo, S.A. v. Aliance Bond Fund, 527 U.S.

308, 325 (1999), CSC Holdings, Inc. v. Redisi, 309 F.3d 988, 996 (7th Cir. 2002); BASF Corp. v.

Old World Trading Co., 41 F.3d 1081, 1095-96 (7th Cir. 1994).

D.      The Court can address wrongful seizure, fees and costs regardless of a Rule 41
        Dismissal

        When a case has been unilaterally dismissed pursuant to Rule 41, the Court still has the

authority to address wrongful seizure under Rule 65, attorneys’ fees and costs. U.S. DID Corp v.

Windstream Communications, Inc., 775 F.3d 128, 134 (2d Cir. 2014).

III.    ARGUMENT FOR A FEE AWARD AND SANCTIONS

A.      The Court should sanction Plaintiff for failing to provide notice of its motion for
        Preliminary Injunction

        The preliminary injunction was void ab initio because Plaintiff – shockingly – did not

serve CafePress with its motion for preliminary injunction. (Bloxberg Decl. Dkt. No 35-2; First

Nelson Decl. Dkt. No. 35-1.) Plaintiff’s “proof of service” concedes that May 20, 2021 was the

first date it served any party. (Dkt. No. 32.) Plaintiff’s prior filings claim that Plaintiff had frozen

some parties’ Amazon accounts, but serving Amazon is not the same thing as serving a

defendant. Indeed, as CafePress’ experience shows, CafePress did not become aware that its

Amazon account was frozen until May 21–more than a month after the TRO issued.

        Rule 65 does not authorize any preliminary injunction to issue without notice – period.

Rule 65 creates a cause of action for parties who have been wrongfully enjoined or restrained,

though “damages for an erroneous preliminary injunction cannot exceed the amount of the

bond.” Mead Johnson & Co. v. Abbott Labs., 201 F.3d 883, 888 (7th Cir. 2000). PlanetArt’s fees,

costs and damages exceed the $10,000 bond – indeed, Plaintiff froze several hundred thousand

dollars of CafePress funds.

        Incredibly, it appears Plaintiff and its counsel have structured their entire “trolling”

                                                   9
     Case: 1:21-cv-01739 Document #: 79 Filed: 08/16/21 Page 10 of 16 PageID #:2471




operation with the specific intent of circumventing Rule 65’s notice requirement. Of the 48 cases

field by Plaintiff in this District, Plaintiff did not obtain a summons until after the preliminary

injunction issued in twenty-four of them. (Nelson Decl. ¶ 10.) Because Plaintiff is targeting at

least two hundred defendants per case (Goldman Decl. ¶ 20), that means Plaintiff appears to have

obtained invalid preliminary injunctions against approximately 4,800 defendants.

         These are not mere oversights. Judge Gottschall put Plaintiff on notice in the second of

48 cases it filed in this Court that it must timely serve these documents. (Nelson Decl. ¶ 9.) Yet,

Plaintiff still apparently does not do so as a general rule. (Id. ¶¶ 5, 9.) Other judges in this district

have explicitly refused to enter preliminary injunctions from this Plaintiff for failing to effectuate

service. (Id. ¶¶ 12-13, 16, 18.)

         Plaintiff’s failure to provide notice is deliberate. A party who has notice is likely to

challenge Plaintiff’s obviously-invalid trademarks. (Goldman Decl. ¶¶ 28-32.) Freezing a

defendant’s entire Amazon account place significant pressure on the defendants. (Id. ¶ 25.)

Plaintiff leverages this pressure by extorting small settlement payments from thousands and

thousands of defendants. (Id. ¶¶ 25-27.) Plaintiff need only obtain $500 from each of its 10,000

defendants, to net $5 Million. Of course, it is entirely possible that Plaintiff has extorted much

more than this by not giving defendants notice of the proceedings.

B.       The Court should sanction Plaintiff for obtaining injunctions based on material
         misrepresentations and omissions

         Plaintiff obtained temporary restraining and preliminary injunction orders by making

material misrepresentations to this Court. Plaintiff’s allegation that CafePress is a foreign entity

is false. CafePress is a well-known U.S. company that has been in operation for over twenty

years; it even produces products in the United States. (Bloxberg Decl. Dkt. No 35-2.) But

Plaintiff copied-and-pasted generic (and, here, baseless) allegations that CafePress conceals its


                                                   10
  Case: 1:21-cv-01739 Document #: 79 Filed: 08/16/21 Page 11 of 16 PageID #:2472




identity (Compl. ¶ 4), resides in the People’s Republic of China (Compl. ¶ 13), uses multiple

fictitious names and addresses (Compl. ¶ 18), and regularly moves funds from Amazon to

offshore accounts (Compl. ¶ 21). These allegations are simply, unequivocally false with respect

to CafePress, and Plaintiff and its counsel knew or should have known they were false, because a

simple Internet search would have demonstrated them to be untrue. (See Bloxberg Decl. Dkt. No.

35-2.) But for these material misrepresentations, no temporary restraining order or preliminary

injunction could have issued against CafePress.

       Plaintiff also knew that any funds in CafePress’ Amazon account would relate to

hundreds of items which have nothing to do with the asserted Emoji marks. (CafePress Amazon

Store Screenshots, Exhibit A.) CafePress’ Amazon store features face masks, home office items,

apparel, accessories, drinkware and home goods. (Id.) It includes items from many licensed

brands, including Peanuts®, Star Trek®, Bob’s Burgers®, NCIS®, Marvel®, Grey’s

Anatomy®, Community®, I Love Lucy®, Gilmore Girls®, The Golden Girls®, Avengers

Infinity War®, Black Panther®, Ant-Man®, Breaking Bad®, Footloose®, Grease®, Mean

Girls®, General Hospital® and American Horror Story®. (Id.) Plaintiff must be aware of this

because it would have to go through hundreds of these non-emoji-themed items before finding

the handful of items it accused of infringement. Plaintiff did not tell the Court the vast majority

of CafePress’ Amazon account would be funds for goods which have nothing to do with this

case. This was a material omission, and the Court issued a general asset freeze of CafePress’

entire Amazon account as a result, beyond the scope permitted by law. Sanctions are therefore

necessary to remedy the harm caused to CafePress as the Court would not have frozen




                                                  11
     Case: 1:21-cv-01739 Document #: 79 Filed: 08/16/21 Page 12 of 16 PageID #:2473




CafePress’ account had it known what Plaintiff knew.2

         Plaintiff’s material misrepresentations and omissions are not accidental. Judge Shah

previously ordered Plaintiff not to cut and paste allegations against hundreds of defendants.

(Nelson Decl. ¶ 13.) Other judges have questioned the appropriateness of joining hundreds of

defendants under the same allegations. (Id. ¶ 14.) Plaintiff has explicitly disregarded these

orders, because obeying them would give parties an opportunity to question Plaintiff’s obviously

invalid trademarks. (Goldman Decl. ¶¶ 15-33.)

C.       The Court should sanction Plaintiff for filing a case that is meritless

         This is not a case where Plaintiff has genuine rights and merely bungled service of

process in an isolated instance of innocent negligence. Plaintiff’s purported trademarks rights are

a farce – which why Plaintiff seems to prefer suing foreign companies and seems not to

effectuate service as a matter of course. (Goldman Decl. ¶¶ 23-33.)

         “Emoji” is a generic term, as demonstrated by the Unicode standard set forth above, and

as demonstrated by the descriptive way in which the defendants in this case have used it.

(Goldman Decl. ¶¶ 31-32.) Had Plaintiff timely served CafePress, CafePress would have

promptly demonstrated the generic nature of Plaintiff’s trademarks. CafePress would have been

able to marshal evidence, including consumer surveys demonstrating that consumers do not

associate the word “emoji” with Plaintiff.

         Had Plaintiff provided CafePress with notice, CafePress would have also pointed out that

there is no evidence in the record that Plaintiff or its licensees are selling the same goods in US

commerce as those offered by Defendants. This is a statutory requirement of using the term




2
 CafePress does not concede that that freezing any portion of its Amazon account was ever appropriate, because
Plaintiff does not own the term “emoji.”

                                                       12
     Case: 1:21-cv-01739 Document #: 79 Filed: 08/16/21 Page 13 of 16 PageID #:2474




“counterfeit.” 15 U.S.C. § 1116(d)(1)(B)(i). Plaintiff utterly failed in its proof on this point.

         CafePress would have also demonstrated that it has a license for the products Plaintiff has

sued over – a license Plaintiff knew or should have known about, which undermines the entire

premise of Plaintiff’s case. After all, if Plaintiff truly owns the word “emoji,” how did CafePress

obtain a license from JoyPixels? Wouldn’t Plaintiff have to prove that JoyPixels’ rights are

invalid? Plaintiff filed its Rule 41 dismissal to avoid these kinds of questions.

         Because Plaintiff has now dismissed this case with prejudice via Rule 41, it can no longer

contest CafePress’ position on these issues. Plaintiff, in its haste to avoid defending its case on

the merits, has unilaterally declared CafePress the winner of this case on the merits.

D.       The Court should find this case exceptional and award fees and costs

         Pursuant to 15 U.S.C. § 1117(a), CafePress is the prevailing party in this matter. Zila

Swabs Techs. v. Van Dyke, No. 01 C 8729, 2003 WL 1745901, at *2 (N.D. Ill. Apr. 1, 2003)

(quoting Szabo Food Serv., Inc. v. Canteen Corp., 823 F.2d 1073, 1076-77 (7th Cir. 1987)).

Because this case is clearly exceptional, the Court should award CafePress its fees and costs.

         The Seventh Circuit has adopted the “more relaxed totality-of-the-circumstances

approach…that the Supreme Court announced in Octane Fitness, LLC v. ICON Health &

Fitness, Inc., 572 U.S. 545, 134 S. Ct. 1749, 188 L. Ed. 2d 816 (2014).” LHO Chi. River, L.L.C.

v. Perillo, 942 F.3d 384, 385 (7th Cir. 2019). “[A]n ‘exceptional’ case is simply one that stands

out from others with respect to the substantive strength of a party's litigating position

(considering both the governing law and the facts of the case) or the unreasonable manner in

which the case was litigated. District courts may determine whether a case is ‘exceptional’ in the

case-by-case exercise of their discretion, considering the totality of the circumstances.” Octane,

572 U.S. at 554.

         This case is exceptional because of the weakness of Plaintiff’s case, its reliance on
                                                  13
    Case: 1:21-cv-01739 Document #: 79 Filed: 08/16/21 Page 14 of 16 PageID #:2475




material misrepresentations to the Court, and its failure to effectuate service before obtaining a

TRO and Preliminary Injunction and seizing CafePress’s unrelated proceeds from its

Amazon.com account. Plaintiff’s misconduct was not the result of error – and indeed Judges

Gotschall, Kness, Shah, Lee, Tharpe and Seeger had all previously admonished Plaintiff. (See

Nelson Decl. ¶¶ 9, 12-16, 18.) Notwithstanding these warnings, Plaintiff has evaded sanctions so

far by quickly dismissing claims when challenged, as it did in this case.3

         As set forth in the accompanying declaration of Professor Eric Goldman, intellectual

property trolling works because the cost of objecting usually exceeds the cost of settling.

Plaintiff and its counsel appear to have sued approximately 10,000 parties4 – and if they demand

just $500 per settlement, then that is $5,000,000 in Plaintiff’s and its counsel’s pockets.

(Goldman Decl. ¶ 20.) Few parties are ever going to invest in challenging Plaintiff’s obviously-

invalid trademark when they can settle for $500 – particularly when their entire Amazon account

is frozen. (Id. ¶¶ 20, 25, 27.) Plaintiff’s misconduct should be allowed to continue unaddressed.

                                                CONCLUSION

         The Court should order Plaintiff to pay the entirety of the bond to CafePress, as the bond

is less than CafePress’ attorneys’ fees and far less than the amount of money Plaintiff illegally

froze. The Court should further order Plaintiff to pay CafePress the entirety of its costs and fees

incurred in this matter, as this case is plainly “exceptional” under the Lanham Act. Finally, the




3
  Notably, Judge Gottschall ruled that Plaintiff’s habit of dismissing individual defendants via Rule 41 is improper,
citing Taylor v. Brown, 787 F.2d 851, 857 (7th Cir. 2015). (Nelson Decl. ¶ 9.) CafePress objected to Plaintiff’s Rule
41 dismissal in this case. While this Court overruled CafePress’ objections, CafePress urges the Court to reconsider
its position in view of Taylor and Judge Gottschall’s ruling.
4
  The exact number is unknown because in every case plaintiff has filed the list of defendants under seal. As set
forth in the Goldman Declaration, there have been at least 7,000 defendants sued in this Court and based on the
average number sued in those cases where the names of defendants eventually have been unmasked, at least 10,000
defendants have been sued if the averages hold for those cases where the defense lists remain under seal. (Goldman
Decl. ¶ 20.)

                                                         14
  Case: 1:21-cv-01739 Document #: 79 Filed: 08/16/21 Page 15 of 16 PageID #:2476




Court should consider whether additional sanctions are appropriate, under the Court’s inherent

powers, in view of the material misrepresentations Plaintiff made in securing an asset freeze

order, TRO and Preliminary Injunction against CafePress and other defendants.



DATED: August 16, 2021                        Respectfully submitted,
                                             GREENBERG TRAURIG, LLP


                                     By:     /s/ Cameron M. Nelson
                                             Cameron M. Nelson
                                             GREENBERG TRAURIG, LLP
                                             77 West Wacker Dr., Suite 3100
                                             Chicago, Illinois 60601
                                             Tel: 312-456-8400
                                             nelsonc@gtlaw.com

                                             Ian C. Ballon (admitted pro hac vice)
                                             GREENBERG TRAURIG , LLP
                                             1840 Century Park East, Suite 1900
                                             Los Angeles, CA 90067
                                             Tel: 310-586-7700

                                             Attorneys for PlanetArt, LLC




                                               15
  Case: 1:21-cv-01739 Document #: 79 Filed: 08/16/21 Page 16 of 16 PageID #:2477




                                    CERTIFICATE OF SERVICE

        I hereby certify that on the date set forth below, I electronically filed the foregoing

CAFEPRESS’ MEMORANDUM IN SUPPORT OF ITS MOTION FOR FEES, COSTS,

AND SANCTIONS BASED ON MATERIAL MISREPRESENTATIONS TO THE

COURT with the Clerk of Court using the CM/ECF system, which will send notification of such

filings to all counsel of record.



Dated: August 16, 2021                         /s/ Cameron M. Nelson
                                               CAMERON M. NELSON




                                                  16
